           Case 2:20-cv-01795-KJD-NJK Document 21 Filed 01/19/21 Page 1 of 1




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   TRUSTEES OF THE GLAZING HEALTH
     AND WELFARE FUND, et al.,                             Case No.: 2:20-cv-01795-KJD-NJK
 7
            Plaintiffs,                                                  ORDER
 8
     v.                                                               [Docket No. 20]
 9
     RAYDEO ENTERPRISES, INC., et al.,
10
            Defendants.
11
12         Pending before the Court is the parties’ stipulation to extend the deadline for Defendants
13 M A Mortenson Company, McCarthy Building Companies, Inc., Mortenson-McCarthy Las Vegas
14 Stadium, and Raydeo Enterprises, Inc. (“Defendants”) to file a response to the complaint. Docket
15 No. 20. For good cause shown, the parties’ stipulation is hereby GRANTED. Defendants must
16 file a response to the complaint no later than January 22, 2021.
17         IT IS SO ORDERED.
18         Dated: January 19, 2021
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    1
